Case 3:19-cv-00391-BJD-MCR Document 90 Filed 11/19/20 Page 1 of 6 PageID 1231
Case 3:19-cv-00391-BJD-MCR Document 90 Filed 11/19/20 Page 2 of 6 PageID 1232




 Dispositive and Daubert Motions (Responses due 21 days                  October 12, 2021
 after service)
 Motions ln Limine                                                        February 9, 2022

 Responses to Motions ln Limine                                         February 16, 2022

 All Other Motions                                                      February 16, 2022
 Joint. Final Pretrial Statement                                        February 16, 2022
 Final Pretrial Conference                            Date:             February 23, 2022
                                                      Time:                     10:00 AM
                                                     Judge:                 Brian J. Davis
 Trial Term Begins                                                         March 7, 2022
     [Trials Before Magistrate Judges Begin on Date Certain]                    9:00AM.
 Estimated Length of Trial                                                         4 days
 Jury/Non Jury                                                                       Jury

       1.      With respect to discovery matters, the date set forth above is the final date

discovery shall be completed. All requests and motions pertaining to discovery shall be

filed promptly so that the discovery desired will be due prior to the completion date.

Specifically, motions to compel brought pursuant to Rule 37 must be filed no later than

the close of discovery. The parties should be aware that a stipulation to the continuance

of discovery anticipates no discovery disputes.        Therefore, this Court will not hear

discovery disputes arising during the stipulated continuance. The parties are further

advised that any extension of discovery will not result in an extension of the dispositive

motion filing deadline or other pretrial or trial dates except upon order of the Court. If

promptly raised, the deadline for amending pleadings is subject to extension based on

new discovery or other good cause.

       2.      The parties are reminded of their obligation to comply with the redaction

requirements set forth in Fed.R.Civ.P. 5.2.

       3.      Pursuant to Local Rule 3.01 (a), any motion and memorandum in support

must be in a single document not to exceed 25 pages absent leave of Court. Responses



                                             -2-
Case 3:19-cv-00391-BJD-MCR Document 90 Filed 11/19/20 Page 3 of 6 PageID 1233
Case 3:19-cv-00391-BJD-MCR Document 90 Filed 11/19/20 Page 4 of 6 PageID 1234
Case 3:19-cv-00391-BJD-MCR Document 90 Filed 11/19/20 Page 5 of 6 PageID 1235
Case 3:19-cv-00391-BJD-MCR Document 90 Filed 11/19/20 Page 6 of 6 PageID 1236
